DETAILED ACTION

Election/Restrictions
1.	Regarding the restriction requirement of combination and subcombination, applicant's election with traverse claims 1-14 and 21-26, in the reply filed on 05/17/2021 is acknowledged.  The traversal is on the ground(s) that the claims do not comprise limitations directed to the combination and subcombination elements.
The examiner agrees and the restriction requirement of combination and subcombination is withdrawn.

2.	Applicant's election with traverse of species 1 wherein the semiconductor device is formed without using process chambers of the production tools, in the reply filed on 05/17/2021 is acknowledged.  The traversal is on the ground(s) that “None of claims 1-9 and 21-26 recites that the formation of the semiconductor device is performed “without using process chambers of the production tools.” These claims at most did not mention the process chambers, and this should not be interpreted as the method is performed “without using process chambers of the production tools”. As a matter of fact, claim 8, which depends from claim 1, explicitly recites a process chamber. This proves that the assertion that claims 1-9 are performed “without using process chambers of the production tools” is incorrect”. 
if a claim does not recite an element, it does not mean that said element can necessarily be included in said claim.  An artisan forming the claimed structure would use said element in the construction of said element.
Furthermore, the fact that claim 8 was entered in error with group of species 1 does not mean that claims 1-8 are also formed by using process chambers of the production tools.
The requirement is still deemed proper and is therefore made FINAL.

3.	Since applicants admit that claim 8 read on a none elected embodiment, then claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/17/2021.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 9, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (2016/0027639) in view of Hung et al. (2016/0211339). Regarding claim 1, Hou et al. teach in figure 2 and related text a method of forming an integrated circuit structure, the method comprising: 
forming a gate dielectric 125 on a substrate; 
depositing a capping layer 200 over the gate dielectric; 
soaking the capping layer (i.e. treating the capping layer, since applicants define the term “soaking” as “treatment”) in a silicon-containing gas to form a silicon-containing layer 140 (see e.g. paragraph [0045]); after the silicon-containing layer is formed, forming a blocking layer 205; and 
forming a metal-filling region 135 over the blocking layer.
Hou et al. do not teach forming a work function layer over the gate dielectric.

Regarding claim 21, Hou et al. teach in figure 2 and related text a method comprising: 
a semiconductor region 105; and 
forming a gate stack on the semiconductor region, the forming the gate stack comprising: 

depositing a first titanium layer 200 over the gate dielectric; 
forming a silicon-containing layer 140 over the first titanium layer, wherein the forming the silicon-containing layer comprises a soaking process (i.e. using a treatment process capping layer, since applicants define the term “soaking” as “treatment”) in a silicon-containing gas (see e.g. Hou et al., paragraph [0045]); 
depositing a second titanium layer 205 over the silicon-containing layer; and 
depositing a metal-filling region 135 over the second titanium layer.
Hou et al. do not teach forming a work function layer over the gate dielectric.

Hung et al. teach in figure 2 and related text forming a work function layer 1053 or 1054 over the gate dielectric 1051.
Hung et al. and Hou et al. are analogous art because they are directed to a method of forming an integrated circuit structure, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hou et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a work function layer over the gate dielectric, as taught by Hung et al., in Hou et al.’s device, in order to be provide better protection to the device.


0C and about 6000C in prior art’s device in order to provide adequate treatment for soaking (treating) the capping layer.

Regarding claims 6-7, Hung et al. teach in paragraph [0040] using a vacuum chamber. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a vacuum break to expose the silicon-containing layer to air, and wherein the forming the work function layer, the depositing the capping layer, and the soaking the capping layer are in-situ performed in a same vacuum environment in prior art’s device in order to improve the quality of the above elements.

Regarding claim 9, Hung et al. teach in figure 20 and related text forming a dummy gate stack 105’ on a sidewall and a top surface of a semiconductor fin; forming gate spacers 1051 (or 105A, see figure 2) on opposite sides of the dummy gate stack; forming an inter-layer dielectric 107, with the dummy gate stack and the gate spacers being in the inter-layer dielectric; and removing the dummy gate stack to form a trench between the gate spacers (see paragraph [0050]), wherein the gate dielectric and the work function layer are formed to extend into the trench.



Regarding claim 23, Hou et al. teach forming various layer using atomic layer deposition.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to deposit the silicon-containing layer by using atomic layer deposition in prior art’s device in order to simplify the processing steps of making the device by using conventional deposition technique.

Regarding claim 25, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the silicon-containing layer of a thickness in a range between about 0.1 nm and about 1.5 nm in prior art’s device in order to reduce the size of the device.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (2016/0027639) and Hung et al. (2016/0211339), as applied to the claims above, and further in view of Liang et al. (2014/0021535) and Wu et al. (2004/0087136).
Regarding claims 2-3, Hou et al. and Hung et al. teach substantially the entire claimed structure, as applied to the claims above, except the depositing the capping layer comprises plurality of cycles, each comprising: a TiCl4 cycle comprising pulsing and purging TiCl4; and an NH3 cycle comprising pulsing and purging NH3, and the depositing the capping layer is ended with an additional TiCl4 cycle (claim 2), and
3 cycle in addition to the NH3 cycles in the plurality of cycles (claim 3).
Liang et al. teach in paragraph [0037] depositing the capping layer comprises plurality of cycles, each comprising: a TiCl4 cycle comprising pulsing and purging TiCl4; and an NH3 cycle comprising pulsing and purging NH3, and the depositing the capping layer can end with an additional TiCl4 cycle (claim 2), and the depositing the capping layer is ended with an additional NH3 cycle in addition to the NH3 cycles in the plurality of cycles (claim 3).
Wu et al. teach in paragraph [0013] depositing the capping layer comprises plurality of cycles, each comprising: a TiCl4 cycle comprising pulsing and purging TiCl4; and an NH3 cycle comprising pulsing and purging NH3, and the depositing the capping layer can end with an additional TiCl4 cycle (claim 2), and the depositing the capping layer is ended with an additional NH3 cycle in addition to the NH3 cycles in the plurality of cycles (claim 3).
Liang et al., Wu et al., Hung et al. and Hou et al. are analogous art because they are directed to a method of forming an integrated circuit structure, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hou et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to deposit the capping layer comprises plurality of cycles, each comprising: a TiCl4 cycle comprising pulsing and purging TiCl4; and an NH3 cycle comprising pulsing and purging NH3, and the depositing the capping layer is ended with an additional TiCl4 cycle (claim 2), and depositing the capping layer is ended 3 cycle in addition to the NH3 cycles in the plurality of cycles (claim 3), as taught by Liang et al. and Wu et al., in prior art’s device, in order to simplify the processing steps of making the device by using conventional deposition technique.

Claims 4, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (2016/0027639) and Hung et al. (2016/0211339), as applied to the claims above, and further in view of Kakehata (2009/0203176).
Regarding claims 4, 24 and 26, Hou et al. and Hung et al. teach substantially the entire claimed structure, as applied to the claims above, except that in the soaking the capping layer, the capping layer is soaked in the silicon-containing gas comprising a gas selected from the group consisting of SiH4, Si2H6, Dichlorosilane (DCS), and combinations thereof, and wherein the silicon-containing gas is selected from the group consisting of SiH4, Si2H6, Dichlorosilane (DCS), and combinations thereof, and wherein the soaking process is performed in the silicon- containing gas selected from the group consisting of SiH4, Si2H6, Dichlorosilane (DCS), and combinations thereof.
Kakehata teaches in paragraph [0049] that it is conventional to use silicon-containing gas comprising a gas selected from the group consisting of SiH4, Si2H6, Dichlorosilane (DCS).
Kakehata, Hung et al. and Hou et al. are analogous art because they are directed to a method of forming an integrated circuit structure, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hou et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  










O.N.								/ORI NADAV/
5/24/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800